J-S82008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

R.L.M.                                             IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

E.M.

                            Appellant                   No. 357 MDA 2016


                Appeal from the Order Entered January 29, 2016
                In the Court of Common Pleas of Centre County
                         Civil Division at No(s): 13-0031


BEFORE: OTT, J., DUBOW, J., and PLATT, J.*

JUDGMENT ORDER BY OTT, J.:                           FILED JANUARY 09, 2017

        E.M. appeals pro se from the order entered January 29, 2016, in the

Court of Common Pleas of Centre County, that extended a Protection From

Abuse (PFA) order against him for three years. We dismiss this appeal.

        Here, E.M. asserts that the trial judge extended the PFA order at the

conclusion of a January 28, 2016, hearing, involving indirect criminal

contempt of the PFA order.          See E.M.’s Brief at 5.   E.M. claims the trial

court’s extension of the PFA order violates 23 Pa.C.S. § 6114(b)(4), which

provides:

        Upon conviction for indirect criminal contempt and at the request
        of the plaintiff, the court shall also grant an extension of the
        protection order for an additional term.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S82008-16



23 Pa.C.S. § 6114(b)(4). Specifically, E.M. argues “[t]he plaintiff in question

was not present physically or otherwise at the indirect criminal contempt

hearing and did not request an extension either at the hearing or any other

time.” E.M.’s Brief at 6.

       Although E.M. references the January 28, 2016 transcript in his brief, 1

the transcript is not contained in the certified record for this appeal.

Importantly, for this appeal, this Court has no record of what transpired at

the indirect criminal contempt hearing prior to the entry of the trial court’s

order extending the PFA against E.M.

       Pennsylvania     Rule    of   Appellate   Procedure   1911(a)   requires   an

appellant to request and pay for transcripts of proceedings. It is the duty of

the appellant, not the trial court, to provide an adequate certified record for

appellate review. Smith v. Smith, 637 A.2d 622, 623 (Pa. Super. 1993).

       While E.M. is proceeding pro se, a pro se litigant must comply with the

procedural rules set forth in the Pennsylvania Rules of Court. See Jones v.

Rudenstein, 585 A.2d 520, 522 (Pa. Super. 1991). Furthermore,              E.M.   is

not excused from ensuring that this Court has a complete record for review

because he is proceeding in forma pauperis. Commonwealth v. Lesko, 15

A.3d 345, 410 (Pa. 2011). Here, there is no request for the transcript of the


____________________________________________


1
  See E.M.’s Brief at 5 (stating “All statements referenced here can be found
in the Transcript p. 101.”).




                                           -2-
J-S82008-16



January 28, 2016, indirect criminal contempt hearing in the certified record.2

       Consequently, E.M.’s failure to ensure that this Court has a complete

record prevents us from reviewing the trial court’s decision in light of the

issue raised by E.M. in this appeal. Accordingly, we dismiss the appeal. See

Pa.R.A.P. 1911(d).3

       Appeal dismissed.




____________________________________________


2
  No transcript request accompanied E.M.’s February 24, 2016, pro se notice
of appeal. There is, in the certified record, a copy of a March 1, 2016, letter,
from the Prothontary and Clerk of Courts of Centre County Court of Common
Pleas to E.M., advising E.M. that his notice of appeal from the order entered
January 28, 2016, would be stricken if a petition to proceed in forma
pauperis or filing fees were not received by March 11, 2016. See Letter,
3/1/2016 (Docket #20). Significantly, the Prothontary and Clerk of Courts
also indicated that enclosed with the letter was a request for transcript form,
which E.M. was required to “complete[] and return[], pursuant to
instructions.” Id.

      On March 23, 2016, E.M. filed a petition to proceed in forma pauperis,
which was granted by the court by order entered on the same day. See
Order, 3/23/2016. However, there is no indication in the certified record
that E.M. ever sent the trial court a request for the transcript of the January
28, 2016, hearing in connection with the instant appeal.
3
  “If the appellant fails to take the action required by these rules and the
Pennsylvania Rules of Judicial Administration for the preparation of the
transcript, the appellate court may take such action as it deems appropriate,
which may include dismissal of the appeal.” Pa.R.A.P. 1911(d).




                                           -3-
J-S82008-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/9/2017




                          -4-